UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-166487 ENDEAVOR POWER CORPORATION (Exact name of registrant as specified in its charter) Nevada 72-1619357 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2 Canal Park, 5th Floor, Cambridge, MA (Address of principal executive offices) (Zip Code) 617-209-7999 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Copy of all Communications to: Lawrence I. Washor Washor & Associates 21800 Oxnard Street, Suite 790 Woodland Hills, CA 91367 (310) 479-2660 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 152,563,898 common shares issued and outstanding as of May 13, 2013 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The Company’s unaudited interim consolidated financial statements for the three months ended March 31, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. These financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2012, on Form 10-K, as filed with the Securities and Exchange Commission on April 16, 2013. 2 ENDEAVOR POWER CORP. (Successor to Parallax Diagnostics, Inc.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses — Total current assets Property and equipment, net Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Notes and loans payable Related party payables Total current liabilities Related party loans Total liabilities STOCKHOLDERS' (DEFICIT) Preferred Stock: 10,000,000 shares authorized, $.001 par, 835,803 issued and outstanding at March 31, 2013 and and December 31, 2012 Common Stock: 250,000,000 shares authorized, $.001 par, 152,563,898 and 151,063,898 issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid in capital-preferred Additional paid in capital-common (2,935 ) (91,435 ) Accumulated deficit (1,530,396 ) (1,389,052 ) Total stockholders' (deficit) $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements 3 ENDEAVOR POWER CORP. (Successor to Parallax Diagnostics, Inc.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS Cumulative from December 30, 2008 For the three months ended (inception) to March 31, 2013 March 31, 2012 March 31, 2013 Revenue $
